Citation Nr: 1703937	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as due to service-connected disabilities and Agent Orange exposure.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, including depression and anxiety, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure.

6.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II with erectile dysfunction.

7.  Entitlement to an initial evaluation in excess of 30 percent for diabetic nephropathy. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2009, the RO, in pertinent part, granted entitlement to service connection for peripheral neuropathy of all four extremities, continued a 20 percent evaluation for diabetes mellitus, denied entitlement to service connection for depression and anxiety, denied an application to reopen a claim of service connection for hypertension, and denied entitlement to individual unemployability.  The Veteran filed a notice of disagreement with respect to the individual unemployability, psychiatric, and hypertension claims in October 2009, and the RO issued a statement of the case dated in January 2012.  The Veteran submitted his substantive appeal in January 2012.

In February 2012, the RO increased the evaluation of the Veteran service-connected peripheral neuropathy of the upper extremities to 20 percent disabling, and continued the evaluation for diabetes mellitus and peripheral neuropathy of the lower extremities.  The Veteran filed a notice of disagreement with this action in March 2012.

In April 2013, the RO continued the evaluations of the Veteran service-connected peripheral neuropathy and diabetes mellitus.  In April 2013, the RO also denied the Veteran's claim of entitlement to service connection for a heart condition, to include ischemic heart disease, and PTSD.  In July 2013, the Veteran filed a notice of disagreement with respect to the PTSD and heart claims.

In June 2014, the RO granted entitlement to service connection for diabetic nephropathy, continued the denial of service connection for a heart condition, increased the evaluation of right upper extremity peripheral neuropathy to 30 percent, increased the evaluation of right lower extremity peripheral neuropathy to 20 percent, increased the evaluation of left lower extremity peripheral neuropathy to 20 percent, and continued the evaluations of service-connected diabetes mellitus and left lower extremity peripheral neuropathy.  In July 2014, the Veteran filed a notice of disagreement with the actions on diabetic nephropathy, peripheral neuropathy, heart, and diabetes mellitus.  

In July 2015, the RO increased the evaluations of the lower extremities to 40 percent disabling.  In July 2015, the RO also issued a statement of the case with respect to the four peripheral neuropathy issues, the evaluation of diabetes mellitus, and the denial of service connection for a heart condition.  In August 2015, the Veteran filed a substantive appeal with respect to the issues of increased evaluations for diabetes mellitus and diabetic nephropathy, entitlement to service connection for a heart condition.  

In a September 2015 rating decision, the RO granted entitlement to individual unemployability.

In a November 2015 statement, the Veteran withdrew his claim of entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  In a November 2015 statement, the Veteran stated that he wished to drop his pending claim for PTSD.  

2.  The Veteran's claim of service connection for hypertension was denied in an unappealed October 2007 rating decision; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

3.  Evidence submitted since the October 2007 rating decision must be considered in order to fairly decide the merits of the claim of entitlement to service connection for hypertension.

4.  Hypertension has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by a service-connected disability or exposure to Agent Orange.

5.  An acquired psychiatric disorder, to include depression and anxiety, has not been shown to have had its onset in service, nor is such disability shown to have been caused or aggravated by a service-connected disability.

6.  The Veteran has been diagnosed with heart disorders that fall within the definition of ischemic heart disease.

7.  The Veteran's service-connected diabetes mellitus does not require regulation of activities. 

8.  Diabetic nephropathy has not been manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension with diastolic pressure predominantly 120 or more. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2016).

2.  The October 2007 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2006).

3.  The evidence received subsequent to the October 2007 rating decision is new and material and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156; 38 C.F.R. §  3.102, 3.156, 3.159, 3.303, 20.1105 (2016).

4.  The criteria for an award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for an award of service connection for an acquired psychiatric disorder, to include depression and anxiety, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

6.  The criteria for an award of service connection for ischemic heart disease have  been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

7.  The criteria for an increased evaluation for diabetes mellitus type II, currently rated 20 percent, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016). 

8.  The criteria for an initial rating in excess of 30 percent for diabetic nephropathy have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, DC 7541 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in a November 2015 statement, the Veteran stated that he wished to drop his pending claim for PTSD. 

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration of the Veteran's claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

II.  VCAA.

In letters dated in June 2009, September 2011, and March 2014, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Because this decision reopens the Veteran's claim of entitlement to service connection for hypertension, no further notice or assistance is required to aid the Veteran in substantiating the elements of the claim decided in this decision.  Cf. Veterans Claims Assistance Act of 2000; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Next, the "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded multiple VA examinations that, taken together are fully adequate to decide the claims.  The examiners indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided.  

III.  New and material evidence

The Veteran's claim of service connection for hypertension was denied in an unappealed October 2007 rating decision.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2006); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The RO in October 2007 found that hypertension was not presumptively associated with Agent Orange exposure, that there was no evidence of hypertension in service or within a year of service, and that hypertension was not secondary to service-connected diabetes mellitus.

New and material evidence is required to reopen the claims.  38 U.S.C.A. § 5108, 7105.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence that has been added to the Veteran's claims file since the October 2007 decision consists of VA treatment records, VA examinations, including VA examinations dated in November 2011 and July 2015, and statements submitted by the Veteran in connection with the claim.  The medical evidence indicates that the Veteran has been diagnosed with hypertension from the 1980s.  In addition, the July 2015 VA examination report found that the diagnosed hypertension was not likely secondary to service-connected diabetes mellitus type II.  The examiner reported that the Veteran diagnosed hypertension significantly pre-dated the Veteran's diabetes mellitus and that there was no medical evidence that the service-connected diabetes mellitus aggravated his hypertension.  

The evidence that has been added to the Veteran's claims file since the October 2007 RO decision is new in that it had not previously been submitted.  These records indicate a current diagnosis related to the Veteran's hypertension and an opinion regarding the relationship between hypertension and the Veteran service-connected diabetes mellitus.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in October 2007, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 

IV.  Service connection

Initially, with regard to hypertension, the RO reopened the claim and denied it on the merits.  There is therefore no prejudice to the Veteran in the Board also considering the claim on the merits.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The Board also notes that the Veteran claimed in his January 2012 substantive appeal (VA Form 9), that his hypertension is aggravated by his depression.  As the Veteran is not service connected for depression and service connection for an acquired psychiatric disorder is being denied in this decision, a claim based on this theory of entitlement must be denied as a matter of law.  38 C.F.R. § 3.310(a),(b) (entitlement to service connection warranted where disability is caused or aggravated by an already service connected disease or injury).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a),(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010). 

In this regard, the Board notes that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  38 C.F.R. § 3.309(e); see also 75 Fed. Reg. at 53,216.  However, Note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran has been diagnosed with hypertension, depression and anxiety, and various heart conditions, including ischemic and non-ischemic cardiomyopathy, non-obstructive coronary artery disease, old myocardial infarctions, arteriosclerotic heart disease, and cardiomegaly.

The Veteran has been afforded numerous VA examinations in connection with his claims.  

With respect to the Veteran hypertension claim, a review of the Veteran service treatment records shows no treatment for, or initial onset of hypertension in service, and there have been no post-service medical records submitted to VA which show the development of hypertension, to a compensable degree, within one year of discharge.

The Veteran was afforded a VA examination dated in October 2007.  The Veteran reported that he has had hypertension since the 1980s.  The Veteran was diagnosed with diabetes mellitus type II and hypertension.  The examiner found that it was less likely than not that hypertension was secondary to diabetes mellitus.  The examiner noted that the Veteran's hypertension was diagnosed in the 1980s and that the Veteran diabetes mellitus was diagnosed in 2002.  There was also no evidence of aggravation due to diabetes mellitus as the Veteran had been taking medication to control his blood pressure since 1998.

An additional VA examination dated in November 2011, provided an assessment that the Veteran had chronic hypertension, but that this condition was not a complication of  the Veteran service-connected diabetes mellitus. 

The Veteran also claimed that his hypertension is due to Agent Orange exposure. In this regard, the Veteran was afforded an additional VA examination dated in July 2015.  The examiner continued the diagnosis of hypertension and a medical opinion was provided indicating that hypertension was less likely than not incurred in or caused by Agent Orange exposure.  The examiner stated there is no current definitive medical evidence that exposure to Agent Orange is a cause for hypertension. 

With respect to the Veteran's claim for an acquired psychiatric disorder, to include depression and anxiety, a review of the Veteran's service treatment records does not show treatment for, or a clinical diagnosis of a mental disorder in service.  The Veteran contends that his service-connected disabilities, including diabetes mellitus and complications, caused his current psychiatric conditions. 

The Veteran was seen in December 2009 for an initial mental health evaluation.  He was diagnosed with depressive disorder, NOS, and anxiety disorder.  The Veteran reported that in the past he felt the sense of his mother-in- law who had passed away 2005.  He also reported one time seeing his deceased brother-in-law sitting in a specific chair outside under a tree.  The Veteran stated that he worried about medical staff thinking he was crazy.  The Veteran also stated that he recalled negative military experiences from Vietnam. 

In support of the claim, the Veteran was afforded a VA examination dated in December 2011.  The Veteran reported that he was married to his wife of 44 years, but that his wife was in poor health and that he was her primary care taker.  The Veteran indicated that this caused stress.  The Veteran reported seeing his daughter about once a month, and indicated that he had several friends with whom he liked to  go fishing and meet at McDonalds for coffee every morning.  The Veteran reported that he liked to garden.  The Veteran stated that he last worked in 2005 for a mine where he had worked for 26 years.  He stopped working due to knee surgeries.  The examiner reviewed the Veteran mental health history and noted that he first sought help in December of 2009, for depression.  He was later seen again in February of 2010, and indicated that financial problems were a driving force behind his depression.  Subsequent treatment records showed that the Veteran discussed work, finances, his wife's poor health, and hospital bills.  It was noted that the Veteran's mental health treatment notes periodically mentioned that the Veteran was in physical pain, but the examiner noted that there were no notes mentioning depression or anxiety in relation to diabetes, or diabetic complications.  After examination, the examiner stated that the Veteran had a clinical diagnosis of depressive disorder, NOS, but found that there did not appear to be a connection between diabetes and/or diabetic complications, and depression. 

The Veteran was again examined in connection with his psychiatric claim in December 2014.   The examiner found that the Veteran does not have a mental disorder that conforms to DSM-5 criteria.  The examiner stated that the Veteran did not present with symptoms that would indicate a mental health diagnosis.  Review of records indicated depression and anxiety in 2009 and 2010 with improvement of symptoms by January 2011.  The Veteran confirmed during the examination that symptoms resolved after some financial issues with no additional symptoms.  Specifically, it was noted that the Veteran came in 2009 noting "I was kind of depressed and I was having dreams."  He reported that this finally resolved stating "I don't have much of a problem with that anymore." 

In August 2015 and September 2015, additional opinions regarding the Veteran's psychiatric claim were associated with the Veteran claims file.  The August 2015 examiner, after reviewing the Veteran records, stated that the veteran denied feeling depressed on his clinic visit in 2013.  The examiner the opined that there is no evidence that his depression anxiety was permanently aggravated by the service connected anxiety depression.  Reading the opinion as a whole and in the context of the evidence of record, including the restatement of the question indicating that it asked whether the depression and anxiety was due to or aggravated by service connected diabetes, the Board finds that the examiner indicated a lack of aggravation of the depression and anxiety by the diabetes.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Similarly, the September 2015 found that the Veteran has had no mental health treatment since 2010 when he was depressed because of his wife's illness and the financial difficulties they were experiencing.  He chose not "to work on these issues. "  The examiner opined that there is not and has not been evidence of depression and anxiety related to his service-connected conditions. 

With respect to the Veteran heart claim, the Veteran's treatment records indicate diagnoses of ischemic cardiomyopathy in February 2012, non-obstructive coronary artery disease in May 2014.  In addition, in December 2014, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with old myocardial infarction, arteriosclerotic (arterial) heart disease, coronary artery disease, cardiomyopathy, and cardiomegaly. 

Based on the foregoing, the Board finds that service connection for ischemic heart disease is warranted in this case.  The Veteran is noted to have served in the Republic of Vietnam and is therefore presumed to have been exposed to Agent Orange.  In addition, pursuant to 38 C.F.R. § 3.309(e) old myocardial infarction and coronary artery disease are specifically included in the definition of ischemic heart disease for purposes of presumptive service connection.  

With respect to hypertension, however, this condition is specifically excluded from the presumptive definition of ischemic heart disease, as noted above.  In addition, the VA examiners that have examined the Veteran and his claims file have found that there is no relationship between the Veteran's diagnosed hypertension and his service-connected diabetes mellitus or his exposure to Agent Orange.  As these examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their opinion are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is also no evidence of record indicating that hypertension developed in service or within one year of discharge.  As such, service connection for this condition is not warranted.

Finally, with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Veteran has been diagnosed with depression and anxiety during the appeal period.  However, the examiners in December 2014, and August and September 2015, found that the conditions had resolved.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), and there is no bright line for determining whether a current disability exists starting at the date of claim, Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  Thus, the Board finds that the Veteran has met the current disability requirement in this regard.  However, the examiners also found that the conditions were not related to service-connected disabilities.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the examiners reviewed the Veteran's claims file and were apprised of the medical history and the Veteran's contentions regarding his conditions.  After examination and review, the examiners provided definite opinions supported by a rationale.  As such, the opinions are highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Veteran has contended on his own behalf that his disabilities are related to  his military service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, however, whether hypertension or an acquired psychiatric disability are related to military service are complex medical questions relating to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

In addition, even though hypertension is a chronic disease the lay evidence does not establish continuity of symptomatology or that there were symptoms within the one year presumptive period that were early manifestations of hypertension.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  Indeed, the Veteran does not indicate that he had a diagnosis related to hypertension until the 1980s, approximately 15 years after military service. 

In sum, the evidence in this case is in favor of service connection for ischemic heart disease, but is against service connection for hypertension and an acquired psychiatric disability, to include depression and anxiety.  The  benefit of the doubt is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

V.  Increased ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for each disability on appeal.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

A.  Diabetes mellitus

The Veteran's diabetes is rated under 38 C.F.R. § 4.119, DC 7913.  Pursuant to DC 7913, a 20 percent rating is warranted where the diabetes requires insulin and a restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings.  Id. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

In this case, the evidence reflects that the Veteran's diabetes requires insulin and a restricted diet.  The dispositive question is therefore whether it also requires regulation of activities.  For the following reasons, the Board finds that it does not.

The Veteran has been afforded multiple VA examinations in connection with his claim, dated in June and August 2009, November 2011, April 2014, and July 2015.  In none of these examinations does the examiner indicate that the Veteran's condition requires regulation of activities

The medical evidence has been consistent with this conclusion prior to and throughout the appeal period. The evidence thus reflects that the Veteran's diabetes does not require regulation of activities as that term is defined in the applicable regulation and a schedular rating higher than 20 percent is therefore not warranted. Moreover, as regulation of activities is required for higher ratings of 60 and 100 percent under DC 7913, those higher rating are not warranted as well.  

The Board has considered whether a separate evaluation for erectile dysfunction should be granted.  However, 38 C.F.R. § 4.115, DC 7522 specifies that in order for erectile dysfunction to be compensated, it must associated with a deformity of the penis.  The evidence of record reflects that the Veteran's penis is not deformed, and he does not contend otherwise.  Accordingly, a separate compensable rating for erectile dysfunction is not warranted.

B.  Diabetic nephropathy

The Veteran's diabetic nephropathy is rated as 30 percent disabling, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7541, which directs that renal involvement in diabetes mellitus is rated as renal dysfunction.

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular warrants a 100 percent evaluation.  Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent evaluation.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101 (diastolic pressure predominantly 120 or more) warrants a 60 percent evaluation.  
Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101 warrants a 30 percent evaluation.  Albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101 warrants a noncompensable evaluation.  38 C.F.R. § 4.115b.

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  The minimum, 10 percent, rating for hypertension requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

The Veteran was afforded a VA examination dated in April 2014.  The Veteran was indicated to have diabetic nephropathy in connection with his diabetes mellitus, diagnosed in 2013.  The examiner indicated that the Veteran did not report any complaints or symptoms related to diabetic nephropathy.  He was prescribed medication for the condition.  Upon examination, renal dysfunction was noted, specifically persistent proteinuria (albuminuria).  There was no hypertension or heart disease due to renal dysfunction.  Laboratory results indicated normal BUN, creatine, and EFGR.  Urinalysis indicated abnormal hyaline (5-10) and proteinuria (albumin) (30), and normal RBCs/HPF.  There were no other significant findings.  The examiner remarked that current medical literature stated that clinical manifestations were albuminuria, occasionally hematuria.  It was noted that many patients progress to kidney disease.  It was noted that screening for microalbuminuria with a spot urine microalbumin/creatine ratio identifies the early stages of nephropathy.  Positive tests on two of the three tests (30 to 300 mg of albumin per g of creatine) in a six-month period meet the diagnostic criteria for diabetic nephropathy.  The examiner stated that it was at least as likely than not that the Veteran's diabetic nephropathy is secondary to his service-connected diabetes mellitus since microalb/creatine ration has been abnormal/increase varying from 40 to 184 mg of albumin per g of creatine since 2007.

A review of VA treatment records show that the Veteran had normal creatine levels on July 30, 2014, April 9, 2015, March 18, 2015, and March 2, 2015. 

In addition, a July 2015 VA examination for hypertension indicated that there was no history of diastolic blood pressure of predominantly 100 or more.

Based on the foregoing, the Board finds that an evaluation in excess of 30 percent for service-connected diabetic nephropathy is not warranted.  A review of the available evidence does not show there is constant albuminuria with some edema or definite decrease in kidney function or hypertension at least 40 percent disabling.  In this regard, the Board notes that the April 2014 examination did not indicate hypertension related to the Veteran's diabetic nephropathy and the July 2015 examination did not indicate diastolic pressure predominantly 120 or more.



C.  Extraschedular consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the Veteran has indicated he experiences symptoms contemplated by the applicable rating criteria.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating is therefore not warranted in this case.

For the foregoing reasons, the preponderance of the evidence is against the claims. The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3. 

The Board has also considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted for any disability decided on appeal because, as explained above, the medical and lay evidence of record did not support higher ratings than those already assigned during any portion of the appeal period.



ORDER

The appeal concerning the issue of entitlement to service connection for PTSD is dismissed.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for hypertension is reopened.

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disorder, to include depression and anxiety, is denied.

Service connection for ischemic heart disease is granted.

An evaluation in excess of 20 percent for diabetes mellitus is denied.

An evaluation in excess of 30 percent for diabetic nephropathy is denied.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


